DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, 10, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (2016/0284776).
Re claims 1 and 4, Kim discloses a first sub-pixel defining structure surrounding a first sub-pixel region (P3) (Fig. 2), wherein the first sub-pixel region has a first color, the first sub-pixel defining structure comprises a lyophilic portion (bottom portion of 120) and a lyophobic portion (130c), and the lyophobic portion of the first sub-pixel defining structure is further away from the substrate (105) than the lyophilic portion of the first sub-pixel defining structure away from the substrate (Fig. 2); a second sub-pixel defining structure surrounding a second sub-pixel region (P2), wherein the second sub-pixel region has a second color, the second sub-pixel defining structure comprises a lyophilic portion (bottom portion of 120) and a lyophobic portion (130b), and the lyophobic portion of the second sub-pixel defining structure is further away from the substrate (105) than the lyophilic portion of the second sub-pixel defining structure away from the substrate (105), the second color is different from the first color ([0019]), and the lyophilic portion of the first sub-pixel defining structure and the lyophilic portion of the second sub-pixel defining structure have respective different thicknesses ([0052]).
Re claims 9 and 14, Kim discloses forming on one surface of the substrate, wherein a first sub-pixel driving structure for driving a first sub-pixel and a second sub-pixel driving structure for driving a second sub-pixel are formed on said surface of the substrate, and the first sub-pixel driving structure and the second sub-pixel driving structure respectively form the bottom of the first sub-pixel region and the bottom of the second sub-pixel region ([0045] & [0046] TFTs).
Re claim 10 and 19, Kim discloses A display device comprising the display panel according to claim 9 (abstract).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5-8, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1, 4, 9, 10, 14 and 19 above, and further in view of Wang (CN107819080).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Re claims 2 and 5, Kim discloses wherein the thickness of the lyophilic portion (bottom portion of 120 ~L13) of the first sub-pixel defining structure (120 in P3) is less than the thickness of the lyophilic portion (bottom of 120 in P2 ~L2) of the second sub-pixel defining structure (P2) (Fig. 2).
Kim does not disclose wherein an area of the first sub-pixel region is less than an area of the second sub-pixel region.
One of ordinary skill in the art would have been led to the recited sub-pixel region area through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.  
 In addition, the selection of sub-pixel region area, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
  Note that the specification contains no disclosure of either the critical nature of the claimed sub-pixel region area or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen sub-pixel region area or upon another variable recited in a claim, the Applicant must show that the chosen sub-pixel region area is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Re claims 3 and 11, One of ordinary skill in the art would have been led to the recited thickness through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.  
 In addition, the selection of thickness, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
  Note that the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the Applicant must show that the chosen thickness is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Re claims 6 and 7, Kim does not disclose wherein forming a first sub-pixel defining structure surrounding a first sub-pixel region and a second sub-pixel defining structure surrounding a second sub-pixel region on one surface of a substrate comprises: coating a photoresist on said surface of the substrate, to cover the first sub-pixel region and the second sub-pixel region, performing lithography and etching on the photoresist to form the first sub-pixel defining structure and the second sub-pixel defining structure of the same thickness, performing surface processing on the surface of the sidewall of the first sub-pixel defining structure, such that the portion of the first sub-pixel defining structure close to the substrate has a lyophilic sidewall surface, to form a lyophilic portion of the first sub-pixel defining structure, and the portion of the first sub-pixel defining structure far away from the substrate has a lyophobic sidewall surface, to form a lyophobic portion of the first sub-pixel defining structure, and performing surface processing on the surface of the sidewall of the second sub-pixel defining structure, such that the portion of the second sub-pixel defining structure close to the substrate has a lyophilic sidewall surface, to form a lyophilic portion of the second sub-pixel defining structure, and the portion of the second sub-pixel defining structure far away from the substrate has a lyophobic sidewall surface, to form a lyophobic portion of the second sub-pixel defining structure.
Wang discloses that forming a first sub-pixel defining structure surrounding the first sub-pixel region and a second sub-pixel defining structure surrounding the second sub-pixel region on one surface of the substrate 1 comprises: coating a first photoresist 3 comprising a lyophilic material and a lyophobic material on the one surface of the substrate 1, covering the first sub-pixel area and the second sub-pixel area, photolithography and etching of the first photoresist, forming the first sub-pixel defining structure surrounding the first and second sub-pixel regions (Figures 1-2, Figures 5a-5c), Wang gives an insight into the formation of pixel-defining structures of first and second sub-pixel regions by photo-etching with a first photoresist comprising a lyotropic material and a lyophobic material.
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim and Wang to form the sub-pixel defining structures of Kim by the method disclosed in Wang because one of ordinary skill in the art would have been motivated to look to alternative suitable methods for forming the disclosed sub-pixel defining structures Kim and art recognized suitability for an intended purpose has been recognized to be motivation to combine. See MPEP 2144.07.
Re claim 8, Wang teaches that forming a first sub-pixel defining structure surrounding the first sub-pixel region and a second sub-pixel defining structure surrounding the second sub-pixel region on one surface of the substrate comprises, coating a photoresist 3 on the one surface of the substrate, covering the first sub-pixel area and the second sub-pixel area, photolithography and etching of the photoresist, forming a first sub-pixel defining structure and a second sub-pixel defining structure of the same thickness (Figures 1-2, Figures 5a-5c).
 Kim discloses the formation of a lyophobic portion on the bottom side of the sub-pixel region and a lyophobic portion on the opposite side of the bottom, and it is conventional in the art to treat the pixel defining structure sidewalls of the first and second sub-pixel regions to alter their lyophobic properties.  Therefore, the combination of Wang and Kim discloses claim 8.
Re claims 12, 13 and 15, Kim discloses forming on one surface of the substrate, wherein a first sub-pixel driving structure for driving a first sub-pixel and a second sub-pixel driving structure for driving a second sub-pixel are formed on said surface of the substrate, and the first sub-pixel driving structure and the second sub-pixel driving structure respectively form the bottom of the first sub-pixel region and the bottom of the second sub-pixel region ([0045] & [0046] TFTs).
Re claims 16-18 and 20, the combination discloses a display device comprising the display panel according to claims 11, 12, 13 and 15 respectively (Kim abstract).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0006612 A1, US 2016/0111688 A1 disclose a similar configuration of a pixel definition structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        August 23, 2022